Citation Nr: 0736239	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-23 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran was afforded a videoconference Board hearing in 
August 2007.  A transcript of the testimony offered at this 
hearing has been associated with the record.  

Following the issuance of the May 2006 statement of the case, 
at the August 2007 Board hearing, the veteran submitted 
several pieces of evidence that have not been reviewed by the 
RO; however, he has waived RO consideration of this 
additional evidence.  See 38 C.F.R. § 20.1304(c) (2007).  
Also, the veteran and his representative requested that the 
record be held open for 60 days to allow for the submission 
of additional evidence.  See 38C.F.R. § 20.709 (2007).  The 
record was held open for 60 days, and no evidence has been 
submitted.  Accordingly, the Board will proceed with 
adjudication of the present appeal based upon the evidence 
currently of record.


FINDINGS OF FACT

The veteran did not incur a low back disability in service or 
within the first post-service year.  


CONCLUSION OF LAW

A low back disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), must be 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in August 2005.  This letter 
also informed the veteran of the information and evidence 
necessary to substantiate a claim of service connection.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a claim of service connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran did not receive notice concerning 
the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claim of service connection.  
In terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned letter, 
which generally advised the veteran to provide the RO with 
any evidence that might support his claim.

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2007).  The RO has obtained all 
of the veteran's service medical records and VA medical 
records.  The veteran has provided VA some private medical 
records and evidence.  He has not indicated the presence of 
any other outstanding relevant records and has not requested 
VA's assistance in obtaining any other evidence.  He has been 
provided a medical examination in furtherance of 
substantiating his claim. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

An in-service treatment note dated in April 1967 shows 
complaints of inability to bend over or straighten without 
pain, primarily in the lower medial area of the back.  This 
note reflects that at the time of the complaint that the 
veteran could not recall any preceding injury.  Examination 
revealed moderate bilateral lumbosacral spasm and resulted in 
a diagnosis of low back strain.  The veteran was put on a 
medical profile for two weeks and restricted from crawling, 
stooping, running, jumping and prolonged standing or 
marching.  At an October 1969 separation examination, the 
veteran noted a history of back trouble on his report of 
medical history.  The examiner noted his history and 
treatment of back pain in service, but commented there were 
no complications or sequelae.  Examination revealed a normal 
spine and musculoskeletal system.  

In February 2002, the veteran apparently first sought 
treatment for a low back disability at the VA medical center.  
At the time, the veteran stated that he had a history of back 
pain in-service in 1967.  He related that approximately 18 
years prior, he had an episode of back pain, but that it 
finally resolved.  The veteran underwent physical therapy for 
his back pain. 

The veteran was afforded a VA examination in May 2006.  The 
veteran related the aforementioned history of in-service back 
pain to the examiner and a history of recurrent low back pain 
dating back to the 1980s.  He denied any additional injuries 
to his lumbar spine, other than recurrent back strains.  
Examination resulted in a diagnosis of DJD/DDD of the lumbar 
spine.  In closing, the examiner stated that it was his 
opinion that the veteran's in-service back strain was not 
related to his present low back disability.  The examiner 
reasoned that the in-service complaint was an isolated event 
without nexus linking the current complaints to the remote 
in-service strain.  The examiner noted that, by history, most 
of the veteran's complaints started in the 1980s, which was 
long after the in-service strain.  He further reasoned that 
aging, occupational, as well as other health factors, such as 
the veteran's post-service cerebrovascular accident, played 
more of a part with his current back-related complaints.  The 
examiner reached this conclusion after a full review of the 
veteran's claims file.  

In April 2007, the veteran underwent a MRI of the lumbar 
spine.  The MRI resulted in diagnosis of moderate to severe 
facet arthropathy throughout the lumbar spine, moderate 
degenerative disc disease, grade I spondylolisthesis at L5/S1 
with bilateral spondylolysis, severe bilateral foraminal 
narrowing at L5/S1, moderate to severe canal narrowing at 
L4/L5 secondary to diffuse disc osteophyte complex bulge and 
central protrusion, as well as ligamentum flavum hypertrophy 
and facet disease.  

Of record is a letter dated in August 2007 from the veteran's 
wife, in which she states that she had known the veteran 
since November 1969 and that at the time he had back problems 
that have continued to present day.  She further stated that 
the veteran did not seek treatment for a low back disability 
until 1980.  

In August 2007 the veteran submitted an internet article 
regarding sports injuries and arthritis, the essence of which 
is that arthritis can develop many years following an injury.  

In August 2007, the veteran sought treatment for a low back 
disability from C. Mason, M.D.  The veteran related a history 
of back trouble since the 1967 in-service low back strain to 
the doctor.  Dr. Mason diagnosed chronic low back pain, 
secondary to degenerative disease, foraminal stenosis at L4/5 
and L5/S1, spondylolistheis at L5/S1, with minor bulges and 
osteophyte complexes.  Dr. Mason stated that this disability 
was most likely related to the previous in-service injury.  
He specifically stated that it was probably more than likely 
that the in-service injury was the beginning of his initial 
low back problems because the veteran did not relate any 
other problems.  

At the August 2007 Board hearing, the veteran offered 
testimony regarding the history and etiology of his low back 
disability.  The veteran related the aforementioned history 
of in-service low back strain and stated that it was his 
belief that his currently diagnosed low back disability was 
related thereto.  He further testified that it was 
approximately 1980 that he first sought treatment for a low 
back disability following his discharge.  He expressed 
disagreement with the conclusion of the May 2006 VA examiner, 
stating that although he did not seek treatment until 1980, 
that he had had pain prior to that time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that presumptive service 
connection is not established.  Under the most favorable 
analysis of the evidence, the earliest that it could be said 
that the veteran developed arthritis of the lumbosacral spine 
is sometime in the 1980s, which is well after one year 
following his discharge from service.  

With respect to direct service connection, the preponderance 
of the evidence is against a finding that the veteran's 
presently diagnosed low back disability was incurred in 
service.  The service medical records document a single 
episode of back pain in 1967, with no evidence that the 
veteran suffered any permanent sequelae as a result of the 
episode, which had apparently resolved by the time of his 
separation from service.  As a result, the service medical 
records do not affirmatively establish that his current back 
disorder had its onset during service.  

Symptoms, not treatment, are the essence of continuity of 
symptomatology, and the veteran contends that he has suffered 
from residuals of a back injury since service.  In analyzing 
a claim, however, the lack of evidence of treatment may bear 
on the probative value of the evidence of continuity.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  The Board acknowledges 
the statements from the veteran and his spouse regarding back 
pain following service, but notes the lack of clinical 
evidence regarding these complaints.  The veteran and his 
spouse both indicated that he didn't seek treatment until 
approximately 1980 and the earliest clinical evidence in the 
claims folder of a low back disability is dated in 2002.  
Even the 1980 date of first treatment, 11 years after 
separation from service, leaves a significant gap between 
service and initial complaints.  There is no continuity of 
pertinent symptoms since service that would suggest a link to 
service.   

With respect to the opinion of Dr. Mason, the Board does not 
afford it as much probative value as the opinion of the May 
2006 VA examiner because it is not supported by clinical 
evidence and is based solely upon the history provided by the 
veteran and fails to address the veteran's low back 
complaints in the 1980s.  Medical history provided by a 
veteran and recorded by an examiner, without additional 
enhancement or analysis, is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406(1995).  The probative value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West 12 Vet. 
App. 185 (1999).  Here, there is no indication that Dr. Mason 
reviewed the veteran's medical history, as found in the 
claims folder, in formulating his opinions.  The Board notes 
that Dr. Mason did not make any reference to medical 
treatment received by the veteran for his back prior to the 
August 2007 examination.  Thus, the Board affords Dr. Mason's 
opinion little probative value.  Accordingly, the May 2006 VA 
opinion outweighs that of Dr. Mason.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Wensch v. Principi, 15 Vet. App. 362 (2001).  It thus 
appears that the veteran first manifested a low back 
disability well after one year following service and that 
this disability is less likely than not related to the 
veteran's period of service.  In sum, there is no clinical 
evidence of continual low back symptomatology from the 
veteran's discharge to present and the competent medical 
evidence of record preponderates against a finding of service 
connection.  The claim must therefore be denied.  

In reaching this decision, the Board has considered the 
veteran's and his wife's assertions, but the resolution of 
issues that involve medical knowledge, such as the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).  As such, these 
assertions regarding the etiology of a low back disability 
are not competent medical evidence.  Likewise, the Board 
finds the internet article submitted by the veteran to be 
largely irrelevant because it does not address the specific 
facts as they relate to the veteran's claim.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


